Cooley, J.
Plaintiff in error was complained of with others before a justice of the peace in the following form:
“ State of Michigan, )
County of Saginatu, j
The complaint and examination on oath and in writing of Beuben W. Andrus, taken and made before me, James W. Clark, a justice of the peace of the city of Saginaw, in said county, upon the 14th day of September, A. D. 1876, who being duly sworn, says that heretofore to wit: on the 12th day of September, A. D. 1876, at the township of Chesaning, and in the county aforesaid, Mary Jane Smith, Norris Alexander, Freeman Cargen, and Julia Cargen, feloniously, willfully, and of their malice aforethought did kill and murder Charles Smith, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the People of the State of Michigan, wherefore the said Beuben W. Andrus prays that the said Mary Jane Smith, Norris Alexander, Freeman Cargen and Julia Cargen may be apprehended and held to answer this complaint and further dealt with in relation to the same as law and justice may require.
B. W. Andrus.
Taken, sworn and subscribed to before me the day and year first above written.
James W. Clark,

Justice of the Peace.”

The accused being arrested and brought before the *551justice, waived an examination, and the cases were certified to the circuit court, where plaintiff in error was informed against for murder, and was convicted of murder in the first degree.* Freeman Cargen was joined with her in the information, but was first tried.
I. It is assigned for error that the justice in certifying the case to the circuit court only certified that he found the offense “ as charged in said complaint and warrant to have been committed, and that there is probable cause to believe them [the defendants] guilty thereof,” and did not find whether the offense was murder in the first or in the second degree. But this was sufficient. Brownell v. People, 38 Mich., 732; Turner v. People, 33 Mich., 363; Yaner v. People, 34 Mich., 286.
II. When the case was called for trial several jurors were challenged for cause, all of whom on being examined under oath testified that they, had heard and read of the case, and had an opinion positive in its character as to whether or not Charles Smith,-named in the information, was murdered, but had neither formed nor expressed an opinion as to the guilt or innocence of the plaintiff in error, and had no bias or prejudice for or against her, and believed they could render an impartial verdict according to the evidence. The circuit judge overruled the challenges. The' ruling was correct. Holt v. People, 13 Mich., 224; Stephens v. People, 38 Mich., 739.
III. One Balnum, also called as a juror, was challenged for cause, and the cause assigned was that he had already been rejected as a juror on the trial of Freeman Cargen upon the same information, on the peremptory challenge of said Freeman. It is said that “the natural prejudice thereby created makes his impartiality matter of serious doubt.” It is no doubt possible that one may in feeling resent being rejected as a juror, or be prejudiced thereby against the person challenging him; but that his prejudice will extend to others who had nothing to do with the rejection is a suggestion too unnatural to constitute a basis for judicial action. The challenge was properly overruled.
*552IV. It is assigned for error that the court received and entered judgment upon a verdict of murder in the first degree, whereas murder in the first degree was not charged in the information, but^only murder. The form of the information was the one in common use in this State, and in Sneed v. People, 38 Mich., 248, this very objection was considered and overruled.
The plaintiff in error has no cause of complaint on this record, and the conviction is sustained.
The other Justices concurred.